MEMO.ENDORSED

CSE FOROS SEAT PRUMAMAS Hea Qeste8 Bage t ot

Green & Willstatter

ATTORNEYS AT LAW
200 MAMARONECK AVENUE
SUITE 605
WHITE PLAINS, NEW YORK 10601

THEODORE S. GREEN (914) 948-5656

RICHARD D. WILLSTATTER FAX (914) 948-8730 E-MAIL: THEOSGREEN@MSN.COM

September 21, 2020 Application granted. Clerk of Court requested to
terminate the motion (doc. 17).

Hon. Nelson S. Roman

United States District Court Dated: Sept. 21, 2020

300 Quarropas Street SO ORDERED

White Plains, New York 10601 wo we a

 

 

Re: United States v. Allen — —— S. ROMAN |
20-cr-366 (NSR) -01 _ UNITED STATES DISTRICT JUDGE. |

Dear Judge Roman: /

For the telephone conference scheduled in this matter for September 22, 2020, at 11:00 a.m.,
I request permission to have Richard D. Willstatter, Esq., of my office appear on my behalf. The
reason for the request is that I have an in-person sentencing scheduled at the same time before Hon.
Kenneth M. Karas in United States v. Vargas, 19-cr-559 (KMK). That matter had been advanced

from a later date and and presents some logistical issues as the client is being produced from a
hospital facility in Brooklyn.

Very truly yours,

/s/ Theodore S. Green
Theodore S. Green

a
—

: SY

MENT

BOL ua

ELECTRONICALLY Fin:

DOC #:
DATE

—

Semmens ra

 

 

 

IL mata ax
